UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1796


AURORA JULIAN ROCKEFELLER,

                Plaintiff - Appellant,

          v.

JAMES CARTER, former U.S. President; CIA AGENTS; U.S.
CONSULS,    at  Manila  U.S.  Embassy   during  Carter
Administration,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:14-cv-07528)


Submitted:   September 29, 2016            Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aurora Julian Rockefeller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Aurora      Julian    Rockefeller       appeals       the   district    court’s

orders adopting the recommendation of the magistrate judge and

dismissing her civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012),    and   denying    her   motion      for    reconsideration.        We   have

reviewed   the    record    and   find   that       this   appeal   is   frivolous.

Accordingly, we dismiss for the reasons stated by the district

court.     Rockefeller v. Carter, No. 2:14-cv-07528 (S.D.W. Va.

Feb. 18, 2016; May 10, 2016).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            DISMISSED




                                         2